Citation Nr: 0029433	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  96-12 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus 
with minimal diabetic retinopathy, currently evaluated as 40 
percent disabling. 

2.  Entitlement to an earlier effective date, than June 6, 
1996, for a 10 percent rating for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant had active service from March 1977 to August 
1985.  

This appeal is before the Board of Veterans' Appeals  (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Montgomery, Alabama Regional Office (RO).  

This case was remanded by the Board in February 1998 for 
additional development, in part, on the issue of the rating 
for diabetes.   That issue is now returned for adjudication.  
Subsequent to the remand, the RO in a rating action in June 
1998 granted entitlement to a total rating based on 
individual unemployability.  This was a full grant of this 
benefit and this issue is no longer before the Board.

In addition, the aforementioned rating decision granted a 
separate 10 percent rating for hypertension, effective May 
19, 1998.  The veteran submitted a Notice of Disagreement 
requesting the date be made retroactive to 1993.  In a 
subsequent rating decision, the Board granted an earlier 
effective date of June 6, 1996, the effective date of the 
amended rating criteria for the endocrine system.  38 C.F.R. 
§ 4.119.  That issue is considered in the REMAND section of 
this document.

The issue of a rating in excess of 10 percent for 
hypertension was considered in a supplemental statement of 
the case.  This was the first notice to the appellant of this 
issue.  No substantive appeal was filed.  In fact, in 
subsequent correspondence, the appellant indicated he did not 
disagree with the 10 percent.  Thus there is no appeal 
pending as to that issue.

The Board further notes that the veteran in July 1995 
submitted a notice of disagreement with a rating decision 
dated in February 1995 granting an earlier effective date of 
October 25, 1993, for the 40 percent rating for diabetes 
mellitus.  The veteran claimed that the rating should have 
been effective as of October 11, 1991.  For the reasons set 
forth below, that issue is the subject of a REMAND at the end 
of this decision.

As such, the issues currently properly before the Board are 
restated as shown on the title page.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the present appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  Diabetes is manifested by insulin injections twice daily, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions, plus complications 
that would not be compensable if separately evaluated.  
Ocular changes due to diabetes have been reported throughout 
the appeal period.


CONCLUSION OF LAW

The criteria for an increased rating to 60 percent, but no 
more, for diabetes mellitus have been met. 38 U.S.C.A. § 1155 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.119, Diagnostic Code 7913 (1995) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Service connection was initially granted in September 1985 
for diabetes mellitus, effective from August 27, 1985, the 
day after separation from service.  A 20 percent rating was 
assigned at that time.  

VA medical records dated in September 1994 revealed some 
borderline high blood pressure readings.  The readings were 
described as 144/88 and 152/88.  Subsequently, in a November 
1994 rating decision, the RO amended the disability 
description to diabetes mellitus with borderline high blood 
pressure.  The rating was also increased to 40 percent 
disabling effective September 1994.  By rating decision in 
February 1995, the effective date was revised to October 25, 
1993, the date of an earlier VA hospitalization for diabetes 
mellitus.

The current appeal stems from a request for an increase 
rating for diabetes received in August 1995.

By rating decision in November 1995, the RO amended the 
description of the veteran's disability to, diabetes mellitus 
with borderline high blood pressure and minimal diabetic 
retinopathy.  The rating was continued as 40 percent 
disabling.

In a VA examination in February 1996, the veteran reported 2 
episodes of ketoacidosis in the past few years requiring 
hospitalization.  He was on an 1800 
calorie diet.  He had no history of anal pruritus, or 
vascular insufficiency.  About 2 months previously an 
optometrist told him he had minimal diabetic retinopathy 
changes and needed glasses.  He reportedly checked his blood 
sugar once a week, which ran between 160-200.  His daily 
insulin requirements were 30 units NPH and 12 units regular 
in the morning; 13 units regular in the afternoon.  He was 
found to be hypertensive since 1993 and was presently on 
Dilacor.  

The examiner noted that the veteran weighed 138 pounds and 
was 5 feet 7 inches tall.  His blood pressure (BP) was 
161/91, pulse 85, heart rhythm regular, no murmurs, gallops, 
rubs, cardiomegaly, or bruits.  His blood sugar at the 
examination was 380.  The diagnoses were: insulin dependent 
diabetes mellitus; hypertension; mild anemia; hematuria and 
proteinuria; and, increased alkaline phosphatase

In a hearing at the RO in May 1996, the veteran submitted 
additional evidence in support of his claim.  In essence, his 
testimony was similar to the history he provided to the 
examiners at his VA examinations.  He had not been 
hospitalized in the past year for his diabetes.  He saw a 
doctor about once a month whenever he went to the VA to 
refill a prescription.  He brought in a prescription for high 
blood pressure which his testified he had been taking for way 
over 2 years.  (the prescription was not identified). 

In a VA examination in June 1997, the veteran reported being 
hospitalized 7 times since 1981 with ketoacidosis.  He had 
hypoglycemic reactions about once a month, and became tired 
all the time.  He had difficulty staying employed, and was 
fired for missing work.  He was on a 2700 calorie diet.

The examiner noted that the veteran's BP was 137/72, and his 
pulse was 76.  In general he was a healthy appearing person.  
He reported weight fluctuations from 120 to 135 pounds, and 
was fatigued often.  He had hemorrhoid surgery in 1981 and 
had occasional anal pruritus with burning, soreness, and 
itching. No vascular deficiencies were noted.  He wore 
corrective lenses.  On fundoscopic examination he appeared to 
have some premature atherosclerosis of the arterioles.  He 
was also told a year ago that he had some beginning changes 
of diabetic retinopathy.  He used 30 units of NPH insulin and 
12 of regular insulin in the mornings.  At night he used 13 
units of regular insulin.  His blood sugar was 318, and BP 
was 130/72.

In February 1998, the Board remanded this case for further 
development noting that the RO failed to provide the veteran 
with the new criteria for diabetes, 38 C.F.R. § 4.119, DC 
7913, which became effective on June 6, 1996.  A new 
examination, and evaluation was to be undertaken and 
evaluated under both the old and new rating criteria.

In a VA examination in May 1998, the examiner noted that the 
veteran weighed 143 pounds, and stood 67 inches.  He was thin 
but not malnourished.  His BP was sitting 132/100; standing 
112/96; lying 174/102. BP taken later in the examination was 
180/90, pulse 89, heart rhythm regular, no murmurs, bruits, 
or vascular changes.  No skin lesions, ulcers or changes were 
noted. 

The examiner opined the diabetes was fairly well controlled.  
The exam indicated early renal damage most likely secondary 
to diabetes. Serum creatines were slightly elevated; and 
there was proteinuria.  An eye examiner noted near visual 
acuity of 20/20 bilaterally; and far vision, right of 20/30 -
2; and left, 20/30 + 2, both eyes  corrected to 20/20.  Both 
eyes exhibited mild to moderate background diabetes 
retinopathy, and no significant hypertensive retinopathy. The 
diagnosis was diabetes mellitus, insulin dependent; and, 
essential hypertension.

By rating action in June 1998, the RO denied an increased 
rating in excess of 40 percent for diabetes mellitus.  
However a separate 10 percent rating for hypertension, 
effective from the May 1998 VA examination was granted.  The 
description of the veteran's diabetes disorder was amended to 
read, diabetes mellitus with diabetic retinopathy.

Subsequently in a March 2000, rating action, the effective 
date for the veteran's hypertension disorder was amended to 
June 6, 1996. This was the date of an amendment to 38 C.F.R. 
§ 4.119, DC 7913, which allowed the RO to establish a 
separate compensable rating for complications of diabetes 
mellitus, including hypertension.

The file also contains extensive medical treatment records.  
These are primarily for diabetes mellitus, and secondary 
disabilities, including hypertension, as well as other 
disabilities.  There is also medical evidence showing 
treatment for borderline high blood pressure/hypertension 
prior to June 6, 1996.  As noted above, on the February 1996, 
examination it was noted that the appellant was taking 
medication for high blood pressure.

The appellant's diabetes has been rated under the VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Diabetes mellitus. As a preliminary 
matter, it must be noted that the diagnostic criteria 
pertinent to endocrine disorders changed in June 1996. When a 
regulation changes after a claim has been filed but before 
the appeal process has been completed, the version most 
favorable to the claimant will apply. Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  See 38 U.S.C.A. § 5110. Thus, the 
Board will lay out both the pre-1996 criteria and the post-
1996 criteria.

Under the pre-1996 criteria for evaluating diabetes mellitus;

A 100 percent evaluation was warranted for pronounced 
diabetes mellitus that was uncontrolled, as would be 
manifested by repeated episodes of ketoacidosis or 
hypoglycemic reactions, restricted diet and regulation of 
activities; by progressive loss of weight and strength; or by 
severe complications. 

A 60 percent evaluation required severe diabetes mellitus 
with episodes of ketoacidosis or hypoglycemic reactions, but 
with considerable loss of weight and strength and with mild 
complications, such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances. 

A 40 percent evaluation was warranted for moderately severe 
diabetes mellitus that required large insulin dosage, 
restricted diet, and careful regulation of activities, i.e., 
avoidance of strenuous occupational and recreational 
activities. 

A 20 percent evaluation required moderate diabetes mellitus 
that was controlled by a moderate insulin or oral 
hypoglycemic agent dosage and a restricted (maintenance) diet 
where there was no impairment of health or vigor or 
limitation of activity. 

A 10 percent evaluation was warranted for mild diabetes 
mellitus that was controlled by a restricted diet, without 
insulin, where there was no impairment of health or vigor or 
limitation of activity. 

Definitely established complications such as amputations, 
impairment of central visual acuity, peripheral neuropathy 
with definite sensory or motor impairment or definitely 
established arteriosclerotic focalizations were to be 
separately rated under the applicable diagnostic codes.

Under the post-1996 criteria for rating the disabling effects 
of diabetes mellitus;

A 100 percent disability rating will be assigned when 
diabetes requires more than one daily injection of insulin, 
restricted diet, and regulation of activities, such as 
avoidance of strenuous occupational and recreational 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated. 

A 60 percent disability rating will be assigned when diabetes 
requires insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated. 

A 40 percent disability rating is for assignment when 
diabetes requires insulin, restricted diet, and regulation of 
activities. 

Diabetes that requires insulin and a restricted diet or oral 
hypoglycemic agents and restricted diet warrants a 20 percent 
evaluation. 

When managed by a restricted diet only, a 10 percent 
evaluation is warranted. 

Compensable complications of diabetes are separately 
evaluated unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913. 

The Board notes that in the VA examinations in February 1996, 
and June 1997, the examiner noted episodes of ketoacidosis in 
the past few years requiring hospitalization.  He reported 
hypoglycemic reactions about once a month, and tiredness all 
the time.  He was on a restrictive diet, had occasional anal 
pruritus with burning, soreness, and itching, and he had 
diabetic retinopathy changes.  He took insulin twice daily, 
and his blood sugar was over 300.  He was also hypertensive 
since 1983 and was on Dilacor.  

In the VA examination in May 1998, the examiner noted that 
the veteran's diabetes was fairly well controlled.  The Board 
notes that the veteran's visual acuity was near vision of 
20/20; and far vision of 20/30, bilaterally. Both eyes 
exhibited mild to moderate background diabetes retinopathy, 
but not to a compensable level.

Additional VA medical treatment records from 1999, include 
notations that his diabetes is not being well controlled.  
The Board is also well aware that the veteran has been 
granted entitlement to individual unemployability as a result 
of his diabetes mellitus; hypertension; and vascular 
headaches.

Considering all of the evidence of record, the Board finds 
that the veteran's diabetes mellitus disorder requiring 
insulin, a restricted diet, regulation of activities with 
episodes of ketoacidosis or hypoglycemia, plus complications 
that would not be compensable if separately evaluated, meets 
the schedular requirements for a 60 percent rating for 
diabetes mellitus.  With the onset of diabetic retinopathy 
and the other findings, the 60 percent rating is for 
assignment under the old or the new criteria.  Thus, a 60 
percent rating, but no more, is warranted.

Alternatively, the Board concludes that a rating in excess of 
60 percent is not warranted under the old or the new 
criteria.  Under the old criteria, uncontrolled diabetes and 
other severe complications as defined were not demonstrated 
for the time period that the criteria were in effect.  Under 
the new criteria, the required hospitalizations and or visits 
to health care providers are not shown.  Thus, a 100 percent 
rating under the old or new criteria are not warranted.


ORDER

Entitlement to an increased rating to 60 percent for diabetes 
mellitus with minimal diabetic retinopathy is granted, 
subject to VA rules governing the payment of monetary 
benefits.


REMAND

As to the issue of the effective date for the 10 percent 
rating assigned for hypertension, additional development is 
needed.  The RO has assigned a 10 percent rating effective 
the date of the change of Code 7813.  There is nothing, 
however, in the Board's view that would limit the effective 
date to that change.  The note that followed Code 7813 prior 
to the change, as set forth above, also provided for 
assignment of separate ratings where there were sufficient 
manifestations of diabetic complications.

In this case, since at least a VA examination of February 
1996, it is noted that the veteran was taking continuous 
medication for treatment of his hypertension.  He has 
contended that he began taking Verapamil for high blood 
pressure in 1993 and that VA pharmacy and outpatient records 
would confirm this fact.  Those records are not on file, and 
might constitute an informal claim for an increase or 
separate compensable rating.  It is noted that on a 1993 VA 
hospital summary he was noted to be taking Verapamil among 
medications that he took.  It is not indicated on that 
hospital summary why he was taking that medication.

On another matter, in July 1995, the veteran submitted a 
Notice of Disagreement with rating decision dated in February 
1995 granting an earlier effective date of October 25, 1993, 
for a 40 percent rating for diabetes mellitus.  The veteran 
claimed that the rating should have been effective as of 
October 11, 1991. The RO failed to prepare a statement of the 
case as to this issue.  As this action begins the appellate 
process further development is needed.  See Manlicon v. West, 
12 Vet. App. 238 (1999).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should obtain and associate 
with claims folder pharmacy records and 
outpatient records dated from 1993.  
Those records should be reviewed to 
ascertain whether there is evidence 
showing continued treatment of 
hypertension with medication.  If the 
records need to be forwarded to a medical 
specialist for a determination as to 
whether any of the records show 
medication for hypertension, that should 
be done.  For instance, the 1993 hospital 
summary on file shows the administration 
of Verapamil, but does not specify that 
it is for hypertension.

2.  Thereafter, the RO should 
readjudicate the issue of an earlier 
effective date for a separate compensable 
rating for hypertension.  

3.  The RO should issue a statement of 
the case that includes the criteria 
pertaining to an earlier effective date 
and should set forth the reasons and 
bases for the action undertaken in the 
February 1995 rating action.  Thereafter, 
to continue the appeal, the veteran must 
submit a timely substantive appeal to 
perfect the appeal as to this issue.

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992). 

To the extent the benefits sought are not granted, and to the 
extent appeals are otherwise perfected as appropriate, the 
case should be returned to the Board for further appellate 
consideration, to the extent such action is in order.  No 
action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case, by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 13 -


- 11 -


